DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 
Claim Objections
Claim 17 is objected to because of the following informalities: “a QLED device” in line 1 should be changed to --the QLED device--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0198796 A1; hereinafter “Kim”) in view of Park et al. (US 2020/0035857 A1; hereinafter “Park”)
Regarding Claim 1, referring to at least Figs. 1-2, and related text, Kim teaches a quantum dot light emitting diode (QLED) device, comprising: a quantum dot light emitting layer (140) (paragraphs 67-69); a first electrode (170) (paragraph 59); and an electron transport layer (150 and 160) between the quantum dot light emitting layer and the first electrode (paragraph 52); wherein the electron transport layer has a plurality of electron transport sub-layers (150 and 160) (paragraph 52); for any two electron transport sub-layers among the plurality of electron transport sub-layers, a lowest unoccupied molecular orbital (LUMO) energy level of one electron transport sub-layer close to the quantum dot light emitting layer (a LUMO of 150), is higher than an LUMO energy level of another electron transport sub-layer far away from the quantum dot light emitting layer (a LUMO of 160) (fig. 2 and paragraph 89); and an LUMO energy level of each of the plurality of electron transport sub-layers is lower than an LUMO energy level of the quantum dot light emitting layer (fig. 2 and paragraph 89) and higher than a work function of the first electrode (170 formed of Al and 151 of 150 and 161 of 160 comprising ZnO, which are both identical material choices to those of the invention described in paragraphs 38 disclosing “a material of the first electrode 3 is aluminum” and 43 disclosing “he first electron transport sub-layer 41 and the second electron transport sub-layer 42 may be respectively made of one of the materials: zinc oxide nanoparticles”) (paragraphs 59, 98, and 125);
wherein the plurality of electron transport sub-layers comprise a first electron transport sub-layer (150) and a second electron transport sub-layer (160) arranged in a direction perpendicular to the quantum dot light emitting layer, the first electron transport sub-layer is close to the quantum dot light emitting layer, and the second electron transport sub-layer is far away from the quantum dot light emitting layer (fig. 1); and the materials of the first electron transport sub-layer and the second electron transport sub-layer are different from each other (paragraphs 96-98 and 125.  For example, 151(151a and 151b) of 150 and 161 of 160 are different).
Kim does not explicitly disclose one of magnesium-doped zinc oxide nanoparticles, aluminum-doped zinc oxide nanoparticles, and lithium-doped zinc oxide nanoparticles for the first and second electron transport sub-layers.  However, it is noted that Kim teaches material having electron transport properties such as ZnO, but the material is not limited thereto (paragraphs 98 and 125).  Park teaches a QLED device (fig. 1 and paragraphs 46), which is in the same field of endeavor to that of Kim, comprising: an electron transport layer (14) (paragraph 87), wherein the electron transport layer comprises one of: magnesium-doped zinc oxide nanoparticles, aluminum-doped zinc oxide nanoparticles, and lithium-doped zinc oxide nanoparticles (paragraphs 87-97.  For example, the electron auxiliary layer 14 having electron-transporting material represented by “Zn1-xMxO”, wherein M is Mg or Al and 0<x<0.5); and wherein a mass percentage of magnesium in the magnesium-doped zinc oxide nanoparticles ranges from 5% to 20%; and/or a mass percentage of aluminum in the aluminum-doped zinc oxide nanoparticles ranges from 5% to 20%; and/or a mass percentage of lithium in the lithium-doped zinc oxide nanoparticles ranges from 5% to 20% (paragraphs 87-97.  For example, “Zn1-xMxO”, wherein M is Mg or Al and x=0.1).  Accordingly, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with that of Park in order to utilize readily available electron transporting material having electron transporting characteristics.   
Regarding Claim 2, Kim teaches wherein an absolute value of an LUMO energy level difference between two adjacent electron transport sub-layers among the plurality of electron transport sub-layers ranges from 0.1 eV to 0.3 eV (paragraph 88, 0.2 eV).
Regarding Claim 3, Kim teaches wherein the absolute value of the LUMO energy level difference between the two adjacent electron transport sub-layers is 0.2 eV (paragraph 88, 0.2 eV).
Regarding Claim 7, the combined teaching of Kim and Park teaches wherein the materials of the first electron transport sub-layer and the second electron transport sub-layer are the magnesium-doped zinc oxide nanoparticles, respectively; or the materials of the first electron transport sub-layer and the second electron transport sub-layer are the magnesium-doped zinc oxide nanoparticles and the aluminum-doped zinc oxide nanoparticles, respectively; or the materials of the first electron transport sub-layer and the second electron transport sub-layer are the aluminum-doped zinc oxide nanoparticles, respectively (Kim, fig. 1 teaching the first electron transport sub-layer and the second electron transport sub-layer formed of nanoparticles and Park, fig. 1 and paragraphs 87-97 teaching magnesium-doped zinc oxide nanoparticles and the aluminum-doped zinc oxide nanoparticles).
Regarding Claim 8, the combined teaching of Kim and Park teaches wherein when the materials of the first electron transport sub-layer and the second electron transport sub-layer are the magnesium-doped zinc oxide nanoparticles, respectively, the mass percentage of the magnesium in the magnesium-doped zinc oxide nanoparticles ranges from 5% to 15% (see the rejection of claim 7 above).
Regarding Claim 9, Kim teaches wherein a size of the first electron transport sub-layer in the direction perpendicular to the quantum dot light emitting layer ranges from 20 nm to 30 nm (paragraph 108, 25nm).
Regarding Claim 10, Kim teaches wherein a size of the second electron transport sub-layer in the direction perpendicular to the quantum dot light emitting layer ranges from 10 nm to 20 nm (paragraph 127, 15nm).
Regarding Claim 11, the combined teaching of Kim and Park teaches wherein an LUMO energy level of the first electron transport sub-layer ranges from -3.6 eV to -4.2 eV (Kim, fig. 1 teaching the first electron transport sub-layer 150 formed of nanoparticles 151 and Park, fig. 1 and paragraphs 87-97 teaching magnesium-doped zinc oxide nanoparticles or the aluminum-doped zinc oxide nanoparticles, which is identical material choice to that of the invention).
Regarding Claim 12, Kim teaches wherein an LUMO energy level of the second electron transport sub-layer ranges from −3.8 eV to −4.2 eV (Kim, fig. 1 teaching the second electron transport sub-layer 160 formed of nanoparticles 161 and Park, fig. 1 and paragraphs 87-97 teaching magnesium-doped zinc oxide nanoparticles or the aluminum-doped zinc oxide nanoparticles, which is identical material choice to that of the invention).
Regarding Claim 13, Kim teaches wherein a material of the quantum dot light emitting layer comprises indium phosphide (paragraph 73, InP).
Regarding Claim 14, Kim teaches further comprising: a second electrode (110); a hole injection layer (120); and a hole transport layer (130); wherein the second electrode, the hole injection layer, the hole transport layer and the quantum dot light emitting layer are sequentially stacked (fig. 1 and paragraph 52).
Regarding Claim 15, the combined teaching of Kim and Park has been discussed above including that respective LUMO energy levels of the hole transport layer, the quantum dot light emitting layer, the first electron transport sub-layer and the second electron transport sub-layer decrease sequentially, along a direction from the second electrode to the first electrode (PD) (Kim, fig. 2).  While the combined teaching does not explicitly disclose LUMO energy level of the hole injection layer higher than that of the hole transport layer, it would have been obvious to one of ordinary skill in the art to choose a material choice for the hole injection layer for its hole injecting characteristics such that the LUMO energy level of the hole injection layer is higher than that of the hole transport layer.
Regarding Claim 16, Kim teaches further comprising: a substrate (100); wherein the first electrode, the second electron transport sub-layer, the first electron transport sub-layer, the quantum dot light emitting layer, the hole transport layer, the hole injection layer, and the second electrode are sequentially stacked on the substrate along a direction from the first electrode to the second electrode; or the second electrode, the hole injection layer, the hole transport layer, the quantum dot light emitting layer, the first electron transport sub-layer, the second electron transport sub-layer, and the first electrode are sequentially stacked on the substrate along a direction from the second electrode to the first electrode (fig. 1).
Regarding Claim 17, the combined teaching of Kim and Park teaches a method for manufacturing a QLED device, the QLED device being the QLED device according to claim 1, the method comprising: forming the quantum dot light emitting layer, the electron transport layer and the first electrode on a substrate sequentially; wherein the electron transport layer is formed to have the plurality of electron transport sub-layers; for the any two electron transport sub-layers among the plurality of electron transport sub-layers, the LUMO energy level of the electron transport sub-layer close to the quantum dot light emitting layer, is higher than the LUMO energy level of the other electron transport sub-layer far away from the quantum dot light emitting layer; and the LUMO energy level of each of the plurality of electron transport sub-layers is lower than the LUMO energy level of the quantum dot light emitting layer and higher than the work function of the first electrode (See the rejection of claim 1 as discussed above).
Regarding Claim 18, Kim teaches wherein an absolute value of an LUMO energy level difference between two adjacent electron transport sub-layers among the plurality of electron transport sub-layers ranges from 0.1 eV to 0.3 eV  (paragraph 88, 0.2 eV).
Regarding Claim 19, the combined teaching of Kim and Park has been discussed above except applying a reverse bias voltage to the device.  Nevertheless, it would have been obvious to utilize a power source to apply the reverse bias voltage to the light emitting diode device in order to control/operate the device.  Furthermore, once the reverse bias voltage is applied to the device identical to that of the claim, claimed property or function, “to enhance orientation of anions and cations in structural layers between the second electrode and the first electrode” would be produced: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new ground of rejection as set forth above in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829